DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 17/618,640, A Connection Arrangement for a Trampoline and a Trampoline, filed on December 13, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mat must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the lead lines for reference characters "100" in Fig. 1, "204" in Fig. 2, "307" in Figs. 3, "408" in Figs. 4 and 5, "706" in Fig. 7, and "804" in Fig. 8 are incorrect, see 37 CFR 1.84(q) for lead lines and their usage.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "604" in Fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on page 11, paragraph [0053] in line 3, the recitation of "325a and 325b" should be changed to --325A and 325B-- as depicted in Fig. 3 of the drawings.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, there is an inconsistency between the language in the preamble and certain portions of the body of the claim, thereby making the scope of the claim unclear. The preamble is claim 1 clearly indicates that a subcombination is being claimed, e.g., "connection arrangement for a trampoline".  It appears that the limitations of "a mat" in line 3 of the claim and "a frame" in line 4 of the claim are positively cited elements of the claimed invention of "a connection arrangement," rather than elements of "a trampoline" as described in the specifications and shown in the drawings. Applicant is required to clarify what the claims are intended to be drawn to, i.e., either the connection arrangement alone or the combination of the connection arrangement, the mat, and the frame. In formulating a rejection on the merits, the examiner is considering that the claims are drawn to the combination.  (Note, if the combination is claimed, claim 15 would be a duplicate claim because it claims the trampoline in combination with the correction arrangement). If the intent is to claim the subcombination, then the body of the claim must be amended to remove positive recitation of the combination.
Claim 1 recites the limitation "the sides" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the other side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the opposite side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "the one side" in line 5 and "the other side" in line 5.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 7 has ambiguous claim terminology where it is unclear whether latter recitations of originally cited terminology are intended to refer to the originally cited terms.  It is unclear if "a connection arrangement" in line 6 of the claim is intended to refer to the original recitation of the term "A connection arrangement" in line 1 of claim 1.
Claim 15 recites the limitation "the connection arrangement" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of a connection arrangement for a trampoline, comprising wherein the connection arrangement is configured to connect a mat to a frame, an elastic cord, a cord holding part, a receiving part, the cord holding part having a first end and a second end, the receiving part having an upper surface, a bottom surface, and a receiving space, the cord holding part further having first and second holes, the elastic cord is arranged inside or through the holes and forms a loop, the receiving space is configured to extend over the bottom surface and the cord holding part is configured to slide at least partly over the bottom surface in such a way that the first end of the holding part is towards the first end of the receiving part, and when the connection arrangement is in use, one end of the loop is configured to wrap around the frame and placed inside the receiving space, included in independent claims 1 and 15 and in combination with the other elements recited in the claims, respectively, which is not found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 11,167,165 to Publicover is directed to a trampoline with a frame having a mat that is tensioned to the frame with a plurality of flexible elastic members and at least one connector.  U.S. Patent No. 10,532,238 to Publicover et al. is directed to a trampoline with a frame and mat tensioned to the frame with elastic members via connector members that grip the mat.  U.S. Patent Application Publication No. 2019/0154115 to Mehr et al. is directed to a cord hook for a cord ring of a trampoline covering.  U.S. Patent Application Publication No. 2019/0143164 to Bisang et al. is directed to a cord hook for fastening a jump mat to a trampoline frame.  U.S. Patent No. 9,289,637 to Publicover et al. is directed to a trampoline with a frame and rebounding mat that is tensioned to the frame with a plurality of elastic members and the elastic members tensioned to the frame via connector members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANITA M KING/                                                                                      Primary Examiner, Art Unit 3632                                                                                                                  August 12, 2022